

116 HR 4996 : Helping Medicaid Offer Maternity Services Act of 2020
U.S. House of Representatives
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 4996IN THE SENATE OF THE UNITED STATESSeptember 30 (legislative day, September 29), 2020 Received; read twice and referred to the Committee on FinanceAN ACTTo amend title XIX of the Social Security Act to provide for a State option under the Medicaid program to provide for and extend continuous coverage for certain individuals, and for other purposes.1.Short titleThis Act may be cited as the Helping Medicaid Offer Maternity Services Act of 2020 or the Helping MOMS Act of 2020.2.Modifications to certain coverage under Medicaid and CHIP for pregnant and postpartum women(a)State optionSection 1902(e) of the Social Security Act (42 U.S.C. 1396a(e)) is amended by adding at the end the following new paragraph:(16)Extending certain coverage for pregnant and postpartum womenAt the option of the State, the State plan (or waiver of such State plan) may provide that an individual who, while pregnant, is eligible for and has received medical assistance under the State plan approved under this title (or waiver of such plan) (including during a period of retroactive eligibility under subsection (a)(34)) shall, in addition to remaining eligible under paragraph (5) for all pregnancy-related and postpartum medical assistance available under the State plan (or wavier) through the last day of the month in which the 60-day period (beginning on the last day of her pregnancy) ends, remain eligible under the State plan (or waiver) for medical assistance and such medical assistance shall include all services covered under the State plan (or waiver) that is not less in amount, duration, or scope, or is determined by the Secretary to be substantially equivalent, to the medical assistance available for an individual described in subsection (a)(10)(A)(i) for the period beginning on the first day occurring after the end of such 60-day period and ending on the last day of the month in which the one-year period (beginning on the last day of her pregnancy) ends. .(b)Application to CHIP(1)In generalSection 2107(e)(1) of the Social Security Act (42 U.S.C. 1397gg(e)(1)) is amended—(A)by redesignating subparagraphs (J) through (S) as subparagraphs (K) through (T), respectively; and(B)by inserting after subparagraph (I) the following new subparagraph:(J)In the case of a State that has elected to apply the option under section 1902(e)(16) with respect to coverage for pregnant and postpartum women under title XIX, the provisions of such section with respect to coverage of pregnant and postpartum women under this title, except that such coverage shall be required and not at the option of the State. .(2)Optional coverage of targeted low-income pregnant womenSection 2112(d)(2)(A) of the Social Security Act (42 U.S.C. 1397ll(d)(2)(A)) is amended by inserting after 60-day period the following: , or, in the case that section 1902(e)(16) applies to the State child health plan (or waiver of such plan) pursuant to section 2107(e)(1), the 1-year period.(c)Effective dateThe amendments made by this section shall apply with respect to State elections made under paragraph (16) of section 1902(e) of the Social Security Act (42 U.S.C. 1396a(e)), as added by subsection (a), under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) on or after the first day of the first fiscal year quarter beginning at least one year after the date of the enactment of this Act.3.MACPAC report(a)In generalNot later than 1 year after the date of the enactment of this Act, the Medicaid and CHIP Payment and Access Commission (referred to in this section as MACPAC) shall publish a report on the coverage of doula services under State Medicaid programs, which shall at a minimum include the following:(1)Information about coverage for doula services under State Medicaid programs that currently provide coverage for such services, including the type of doula services offered (such as prenatal, labor and delivery, postpartum support, and also community-based and traditional doula services).(2)An analysis of barriers to covering doula services under State Medicaid programs.(3)An identification of effective strategies to increase the use of doula services in order to provide better care and achieve better maternal and infant health outcomes, including strategies that States may use to recruit, train, and certify a diverse doula workforce, particularly from underserved communities, communities of color, and communities facing linguistic or cultural barriers.(4)Recommendations for legislative and administrative actions to increase access to doula services in State Medicaid programs, including actions that ensure doulas may earn a living wage that accounts for their time and costs associated with providing care.(b)Stakeholder consultationIn developing the report required under subsection (a), MACPAC shall consult with relevant stakeholders, including—(1)States;(2)organizations representing consumers, including those that are disproportionately impacted by poor maternal health outcomes;(3)organizations and individuals representing doula services providers, including community-based doula programs and those who serve underserved communities, including communities of color, and communities facing linguistic or cultural barriers; and(4)organizations representing health care providers.4.GAO report(a)In generalNot later than 2 years after the date of the enactment of this Act and every five years thereafter, the Comptroller General of the United States shall submit to Congress a report on the State adoption, under the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) and the Children’s Health Insurance Program under title XXI of such Act, of extending coverage to 365 days postpartum pursuant to the provisions of (and amendments made by this Act). Such report shall include the information and recommendations described in subsection (b) and shall also identify ongoing gaps in coverage for—(1)pregnant women under the Medicaid program and the Children’s Health Insurance Program; and(2)postpartum women under the Medicaid program and the Children’s Health Insurance Program who received assistance under either such program during their pregnancy.(b)Content of reportThe report under subsection (a) shall include the following:(1)Information regarding the extent to which States have elected to extend coverage to 365 days postpartum pursuant to the provisions of (and amendments made by this Act), including which States make the election and when, impacts on perinatal insurance churn in those States compared to States that did not make such election, other health impacts of such election including regarding maternal mortality and morbidity rates, and impacts on State and Federal Medicaid spending.(2)Information about the abilities, successes, and challenges of State Medicaid agencies in—(A)transitioning their eligibility systems to incorporate such an election by a State and in determining whether pregnant and postpartum women are eligible under another insurance affordability program; and(B)transitioning any such women who are so eligible to coverage under such a program, pursuant to section 1943(b)(3) of the Social Security Act (42 U.S.C 1396w–3(b)(3)).(3)Information on factors contributing to ongoing gaps in coverage resulting from women transitioning from coverage under the Medicaid program or Children’s Health Insurance Program that disproportionately impact underserved populations, including low-income women, women of color, women who reside in a health professional shortage area (as defined in section 332(a)(1)(A) of the Public Health Service Act (42 U.S.C. 254e(a)(1)(A))), or who are members of a medically underserved population (as defined by section 330(b)(3) of such Act (42 U.S.C. 254b(b)(3)(A))).(4)Recommendations for addressing and reducing such gaps in coverage.(5)Such other information as the Comptroller General determines appropriate.5.Report on Medicaid bundled payments for pregnancy-related servicesNot later than 2 years after the date of the enactment of this Act, the Medicaid and CHIP Payment Advisory Commission shall submit to Congress a report containing an analysis of the use of bundled payments for reimbursing health care providers with respect to pregnancy-related services furnished under State plans (or waivers of such plans) under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.).6.Sunset of limit on maximum rebate amount for single source drugs and innovator multiple source drugsSection 1927(c)(2)(D) of the Social Security Act (42 U.S.C. 1396r–8(c)(2)(D)) is amended by inserting after December 31, 2009, the following: and before January 1, 2023,.7.Medicaid Improvement FundSection 1941(b)(3) of the Social Security Act (42 U.S.C 1396w–1(b)(3)) is amended—(1)in subparagraph (A), by striking for fiscal year 2025 and thereafter, $1,960,000,000 and inserting for fiscal year 2022 and thereafter, $9,286,000,000; and (2)in subparagraph (B), by striking fiscal year 2025 and inserting fiscal year 2022.8.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.Passed the House of Representatives September 29, 2020.Cheryl L. Johnson,Clerk